Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 1 of 8 PAGEID #: 938




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        EASTERN DIVISION AT COLUMBUS


GASUMU KAMARA,

                           Petitioner,                  :    Case No. 2:21-cv-2029

           - vs -                                            Chief Judge Algenon L. Marbley
                                                             Magistrate Judge Michael R. Merz

WARDEN,
 London Correctional Institution,

                                                        :
                           Respondent.


                                     DECISION AND ORDER


           This is a habeas corpus case brought pro se by Petitioner Gasumu Kamara pursuant to 28

U.S.C. § 2254. The Magistrate Judge reference in the case has recently been transferred to the

undersigned to help balance the Magistrate Judge workload in this District (Transfer Order, ECF

No. 15).

           The case is before the Court on Petitioner’s Motion to Stay (ECF No. 7) and his first Motion

to Amend1 (ECF No. 8).



Motion to Amend

           Petitioner’s first Motion to Amend was filed and served electronically on Respondent on

August 10, 2021. As Respondent notes in the Return of Writ, Respondent was not asked to consent



1
    Petitioner has withdrawn his second Motion to Amend, ECF No. 12.

                                                        1
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 2 of 8 PAGEID #: 939




to the amendment and in fact does not consent (ECF No. 10, PageID 893). Motions to amend

habeas corpus petitions are governed by 28 U.S.C. § 2242 which incorporates by reference the

standards of Fed.R.Civ.P. 15. Under Rule 15(a)(1)(B), a pleading may be amended once as a

matter of course (i.e., without consent of the opposing party or court permission) within twenty-

one days after a responsive pleading is filed if one is required. In this case the Court ordered the

filing of a return of writ, which is the responsive pleading to a habeas petition, and set a deadline

of August 24, 2021 (ECF No. 6). Therefore, Petitioner’s first Motion to Amend was technically

unnecessary, but is nonetheless granted.

       In order to avoid confusion in future filings, Petitioner’s grounds for relief are re-numbered

as follows:

               Ground One: Appellant’s right to a fair trial was violated by the
               trial court decision to allow the State to use other act bad evidence
               violating the Petitioner’s 14th Amendment right to due process.

               Ground Two: Petitioner’s Due Process rights under the Fifth and
               Fourteenth Amendments to the U.S. Constitution were violated as
               evidence was insufficient to support Identify [sic] Fraud.

               Ground Three: The Third District Appellate Court violated the
               Petitioner’s 5th, 6th and Fourteenth Amendment rights to the U.S.
               Constitution by violating the Petitioner’s due process, double
               jeopardy and jury trial rights.

               Ground Four: The trial court erred in failing to           merge the
               tampering with evidence charge with the possession         of cocaine
               charge. This violates the Double Jeopardy, Clause of       the United
               States Constitution and violates the Fifth and             Fourteenth
               Amendments to the United States Constitution.

               Ground Five: Counsel failed to request a merger of the possession
               of cocaine charge resulting in ineffective assistance of counsel
               violating the petitioner’s Sixth and Fourteenth Amendment Rights
               to the United States Constitution.

               Ground Six: The State failed to prove the petitioner was trafficking
               in crack cocaine. The conviction violated the Petitioner’s right to

                                                 2
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 3 of 8 PAGEID #: 940




              due process found in the Fifth and Fourteenth Amendments to the
              United States Constitution.

              Ground Seven: The State failed to prove the (Appellant) Petitioner
              was trafficking in powder cocaine. This violates the Petitioners right
              to due process found in the Fifth and Fourteenth Amendments to the
              United States Constitution.

              Ground Eight: The State failed to prove the (Appellant) Petitioner
              knowingly possessed cocaine. This violates the Petitioners right to
              due process found in the Fifth and Fourteenth Amendment to the
              United States Constitution.

              Ground Nine: The State knowingly and intentionally misled the
              jury into believing the Appellant Petition sold crack and powder
              cocaine. This violated the Appellant’s right to due process and a fair
              trial found in the Fifth, Sixth and Fourteenth Amendments to the
              United States Constitution.

              Ground Ten: Trial counsel was ineffective for allowing the State to
              put forth untrue assertions thus failing to preserve these errors by
              failing to object. This violated the Petitioners right to the effective
              assistance of counsel and a fair trial also due process. This violated
              the Petitioner’s Fifth, Sixth, and Fourteenth Amendment rights to
              the United States Constitution.

              Ground Eleven: Counsel was ineffective for allowing an all white
              jury pool when the defendant was black being tried for a crack
              cocaine charge in a rural county. This violated the Petitioner right to
              effective assistance of counsel, a fair trial, and due process found in
              the Fifth, Sixth, and Fourteenth Amendments to the United States
              Constitution.


       References to grounds for relief in future filings must conform to this re-numbering to

avoid confusion.




                                                3
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 4 of 8 PAGEID #: 941




Motions to Stay

       Petitioner has two pending Motions to Stay, one filed with the Petition on April 26, 2101

(ECF No. 2) and one filed August 10, 2101, with the first Motion to Amend (ECF No. 7). In April

Petitioner had a pending motion for delayed in the Ohio Third District Court of Appeals. He

expected that delayed appeal to be granted and posited that that would enable him to add to his

Petition the claims he intended to make in the delayed appeal. Id. at PageID 17.

       By the time of the second Motion to Stay in August, 2021, the Third District had granted

delayed appeal, counsel had been appointed, and Appellant’s Brief had been filed on July 27, 2021.

(ECF No. 7, PageID 26). Petitioner represents that the Grounds for Relief added by amendment

(Grounds Four through Eleven as re-numbered above) are presented in his delayed appeal and not

yet exhausted. Id. He asks these proceedings be stayed until the Third District has decided his case

or, if the appeal is unsuccessful, until the Supreme Court of Ohio has decided an appeal. Id.

       In the Return of Writ, the Warden acknowledges that the appeal from re-sentencing is not

final by noting that the State’s brief was due September 15, 2021 (ECF No. 10, PageID 890). The

Warden further acknowledges that the claims added by amendment (Grounds Four through

Eleven) are substantially the same as the eight assignments of error raised in Kamara’s delayed

appeal from re-sentencing. Id. at PageID 918, referencing Appellant’s Brief (State Court Record,

ECF No. 9, Ex. 19). Conceding that these grounds are unexhausted, Respondent argues

               [T]he Ohio Court of Appeals will almost certainly hold that claims
               of insufficiency of evidence, ineffective assistance of counsel based
               on the record of trial, prosecutorial misconduct based on the record
               of trial, and a challenge to the jury pool, are barred by res judicata.
               All these grounds could have been, and should have been, litigated
               on direct review. Thus, res judicata will preclude consideration of
               amended habeas grounds three through eight [six through eleven as
               re-numbered].




                                                 4
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 5 of 8 PAGEID #: 942




               Likewise, amended habeas grounds one and two [four and five as
               renumbered] will fail to gain traction in the state courts.

(ECF No. 10, PageID 919).

       Respondent projects the added grounds “will not detain the Ohio courts for very long. The

Ohio courts are unlikely to allow Kamara to use a resentencing appeal to bring in by the bootstraps

a cascade of claims that should have been raised on direct appeal and that are frivolous on the facts

of record.” Id. at PageID 920. If the amended grounds are added, the Warden argues, the Court

will have to dismiss the entire Petition as a “mixed petition” of exhausted and unexhausted claims

under Rose v. Lundy, 455 U.S. 509 (1982). Id. at PageID 920. There is no basis for a stay under

Rhines v. Weber, 544 U.S. 269 (2005), because “Kamara’s proceeding in his appeal of the

resentencing has all the indications of a dilatory tactic that will not succeed.” Id. On that basis,

the Warden opposes a stay.

       The Magistrate Judge disagrees with Respondent. District courts have authority to grant

stays in habeas corpus cases to permit exhaustion of state court remedies in consideration of the

AEDPA’s preference for state court initial resolution of claims. Rhines v. Weber, 544 U.S. 269

(2005). However, in recognizing that authority, the Supreme Court held:

               [S]tay and abeyance should be available only in limited
               circumstances. Because granting a stay effectively excuses a
               petitioner's failure to present his claims first to the state courts, stay
               and abeyance is only appropriate when the district court determines
               there was good cause for the petitioner’s failure to exhaust his claims
               first in state court. Moreover, even if a petitioner had good cause for
               that failure, the district court would abuse its discretion if it were to
               grant him a stay when his unexhausted claims are plainly meritless.
               Cf. 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas
               corpus may be denied on the merits, notwithstanding the failure of
               the applicant to exhaust the remedies available in the courts of the
               State”). . . .

               On the other hand, it likely would be an abuse of discretion for a
               district court to deny a stay and to dismiss a mixed petition if the

                                                   5
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 6 of 8 PAGEID #: 943




               petitioner had good cause for his failure to exhaust, his unexhausted
               claims are potentially meritorious, and there is no indication that the
               petitioner engaged in intentionally dilatory litigation tactics.

Id. at 277-278. “Staying a federal habeas petition frustrates AEDPA’s objective of encouraging

finality by allowing a petitioner to delay the resolution of federal proceedings.” Id.

       While Rhines did not expressly overrule Rose v. Lundy, the quoted text shows that the

Supreme Court anticipated it would be applied to mixed petitions, i.e., those containing both

exhausted and unexhausted claims. The reason why change was needed is the enactment of the

Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the

“AEDPA”) between the two decisions. At the time Rose v. Lundy was handed down, there was

not statute of limitations for habeas cases and no bar on second or successive applications. Thus

the effect of a dismissal under Rose was to allow the petitioner to return to federal court when his

or her claims were exhausted. That is no longer true. In fact, even the pendency of a habeas

petition does not toll the statute of limitations. Duncan v. Walker, 533 U.S. 167 (2001).

       Respondent expresses concern that seeking a stay is a dilatory tactic on Petitioner’s part.

Use of a stay as a dilatory tactic – a use the Supreme Court recognized in Rhines – seems to fir

best with capital cases. A capital habeas petitioner of course has a dilatory motive, to prevent as

long as possible his or her own execution. But the same motive does not apply to non-capital

petitioners whose goal is release from imprisonment. If they believe in the efficacy of the habeas

remedy, then presumably they would want that remedy to be granted as soon as possible.

       Nonetheless, the Magistrate Judge confesses to having seen a great many motions for stay

in non-capital habeas cases, including in cases where the prospect of success in state court

proceedings seems very remote. It is almost as if moving for a stay has become a fashion among

jailhouse lawyers.



                                                 6
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 7 of 8 PAGEID #: 944




        In this particular case, the interests of finality and judicial economy weigh in favor of a

stay. Petitioner’s appeal on re-sentencing is ripe or nearly ripe. If the Third District decides as

Respondent projects they will and if Petitioner is unsuccessful in obtaining Supreme Court of Ohio

review, the Petition as amended will be ripe for decision in fairly short order. On the other hand,

dismissal of the unexhausted claims now would almost certainly lead to Petitioner’s attempt to

obtain circuit court permission to file a second or successive petition. This latter process of course

consumes the time of three circuit judges, time which is, we must acknowledge, scarcer and

therefore more precious than the time of Magistrate Judges2.

        The interests of both state and federal courts in comity weigh in favor of a stay. The Third

District Court of Appeals had an occasion to weigh whether the appeal would be frivolous when

considering whether to allow it on a delayed basis and nevertheless permitted Petitioner to proceed.

Sixth Circuit precedent requires that, in the absence of exceptional or unusual circumstances,

principles of comity and federalism require that unexhausted claims be decided in the first instance

by the state courts even if the State does not raise the defense. O'Guinn v. Dutton, 88 F.3d 1409

(6th Cir. 1996) (per curiam) (en banc).

        Accordingly, proceedings herein are STAYED pending the outcome of Petitioner’s

pending delayed appeal and any further proceedings in the Supreme Court of Ohio. Respondent

shall file a status report of the state court proceedings not later than November 1, 2021, and

thereafter whenever significant events occur in those proceedings. The Court contemplates that

when the stay is lifted, it will provide Respondent with an opportunity to file an amended return

of writ and a supplemental State Court Record. Petitioner will then have an opportunity to file a

reply/traverse which will render the case ripe for decision.


2
 This Magistrate Judge is unaware of any law and economics research confirming this hypothesis. Doubters, however,
can ask any circuit judge with whom they may be acquainted.

                                                        7
Case: 2:21-cv-02029-ALM-MRM Doc #: 17 Filed: 09/21/21 Page: 8 of 8 PAGEID #: 945




September 21, 2021.

                                                s/ Michael R. Merz
                                               United States Magistrate Judge




                                       8
